Exhibit 10.14
                                                                           
 [flagship_logo.jpg]
 
 [altair_logo.jpg]

 
CLIENT LEASE
[20% RENT SUBSIDY]
 

--------------------------------------------------------------------------------

 
THIS LEASE, is made and entered into this 1st Day of September, 2006, by and
between FLAGSHIP ENTERPRISE CENTER, INC., an Indiana not-for-profit corporation
Altairnano Technologies, Inc., a Nevada Corporation, and Tenant an Indiana
Limited Liability Corporation (hereinafter called "Tenant").
 
Witnesseth That:
 
Article I.
Leased Premises.
 
Section 1.01. Lease and Description of Premises. Landlord, for and in
consideration of the rent, covenants, agreements and conditions stated herein,
does hereby lease to Tenant and Tenant does hereby lease from Landlord the
following described premises (hereinafter referred to as the "Leased Premises")
situated in the Flagship Enterprise Center Building located at 2701 Enterprise
Drive, Flagship Business Park, Anderson, Indiana 46013 (hereinafter referred to
as "Building") and including all that certain space, which is on the first floor
of the Flagship Enterprise Center Building which is designated Suite #113
consisting of 440 square feet as shown in Exhibit "A." Because of the special
nature of Landlord's building, Landlord has the option, in its sole discretion,
to require Tenant to move to comparable space in the Building during the term of
this Lease.
 
Section 1.02. Additional Consideration to Tenant/Use of Equipment and Shared
Services. As additional consideration of Tenant's payment of rent as herein
below provided, Landlord shall provide Tenant with the following equipment
and/or services:
 
Page 1 of 20

--------------------------------------------------------------------------------




 
(a)
 
Central Office Services.Landlord shall provide a staffed reception area, access
to common areas, including scheduled access to conference rooms; access to
shared restrooms, exercise room and kitchen facilities; a centralized mail area,
including a mailbox for Tenant; access to centralized copying and faxing
facilities and equipment; Landlord's standard centralized computer systems and
services, including internet access; and security and janitorial services.
Tenant is responsible for the cost of any additional office services required by
Tenant. Optional services includes a $20.00 fee per data jack used to access
broadband and $2.50 per month fee over 36 months for access to VOIP Power over
Ethernet. In the event that Tenant desires to replace or upgrade Landlord's
standard computer systems or services, Tenant must obtain Landlord's prior
written approval. Tenant shall pay all costs and fees incurred in connection
with any replacement or upgrade of Landlord's standard computer systems or
services.

 
(b)
 
Telephone Infrastructure Services. The Landlord will assist in arranging Tenant
with local calling area telephone service, telecommunication lines and telephone
and computer network jacks. Tenant is responsible for the cost of these lines
and any other expenses associated with its telephone service and equipment,
including but not limited to charges associated with the installation of
additional telephone lines, additional bandwidth requirements, long distance
charges, and all other expenses. In the event that Tenant desires to replace or
upgrade telephone equipment or service, Tenant must obtain Landlord's prior
written approval. Tenant shall pay all costs and fees incurred in connection
with such replacement or upgrade. Landlord shall provide Tenant with monthly
invoices reflecting any such additional telephone systems and services charges
and Tenant shall pay Landlord for such charges within fifteen (15) days of
receipt of each invoice.
 
(c)
 
Parking. Landlord shall provide Tenant with access to parking facilities, which
shall be subject to availability and Landlord's parking facilities policies.
Handicapped parking is made available for those tenant/visitors with a handicap
parking pass only, all others may be towed or ticketed.

 
Section 1.03. Examination and Inspection of Leased Premises/Renovation Expenses.
Tenant acknowledges that it has had the opportunity to examine and inspect and
has examined and inspected the Leased Premises. Tenant accepts the Leased
Premises in their current "as is" condition, subject to the responsibility of
the Landlord to effect repairs and maintenance as below provided.
 
As per the negotiations heretofore completed between the parties, Landlord,
prior to the inception of this Lease, has renovated and improved the Leased
Premises. As to such renovations and improvements, Landlord has paid or will pay
the total cost of such renovations and improvements.


Page 2 of 20

--------------------------------------------------------------------------------


 
Article II.
Lease Term.
 
Section 2.01. Initial Lease Term. Unless sooner terminated under the provisions
hereof, the term of this Lease shall be for a period of three (3) years (the
"Initial Term"), commencing on the 1st day of September, 2006 (hereinafter
referred to as the "Commencement Date") and ending on the 31st, day of August,
2009.
 
Section 2.02. Lease Renewal. This Lease may be renewed for subsequent terms of
one (1) year (each a "Renewal Term") on such terms as are mutually agreed to by
the parties. Provided, however, the rent to be charged by Landlord during
certain specified Renewal Terms shall be no greater than as set forth in
paragraph 3.02 below. The term of this Lease, including the Initial Term and any
Renewal Term(s), is referred to in this Lease as the "Term."
 
Section 2.03. Provisions for Negotiation of Renewal. The parties shall commence
negotiations for a Renewal Term no sooner than ninety (90) days before the
expiration of the existing Term and such negotiations shall be completed no
later than thirty (30) days before the expiration of the existing Term.
 
Section 2.04. Holding Over. In the event Tenant remains in possession of the
Leased Premises after the expiration of the Initial Term and/or expiration of a
renewal term, without the execution of a lease extension agreement or exercise
of a renewal option, Tenant shall be deemed to be occupying the Leased Premises
as a tenant from month to month and all terms of the Lease shall continue
unabated, excepting for the length of term as herein specified. Such month to
month tenancy may at any time be terminated by either party upon thirty (30)
days written notice given to the other party.
 
Article III.
Rental Payments.
 
Section 3.01. Subsidized Rent. Based upon negotiations between the parties,
Tenant shall pay, as rent, to Landlord, a sum equal to eighty percent (80%) of
the stipulated fair market rent of the Leased Premises as set forth in Exhibit
"B" ("Subsidized Rent"). Such Subsidized Rent shall be increased from each
successive annual anniversary date of the lease as shown in Exhibit "B.
 
Section 3.02. Rent During Renewal Terms. The rental payments for any Renewal
Term shall be in the monetary sum mutually agreed to by the parties prior to the
commencement of the Renewal Term. It is understood, however, that should the
parties agree to extend the Lease Agreement by one (1) or more Renewal Terms,
the rent shall be fixed for specified Renewal Terms in amounts no greater than
the sums recited in the Rent Schedule, attached hereto as Exhibit "B."


Page 3 of 20

--------------------------------------------------------------------------------


 
Section 3.03. Obligation of Tenant to Relocate in Madison County,
Indiana/Provision for Reimbursement of Subsidy to Landlord. Tenant agrees that,
following termination or expiration of this Lease for any reason (other than any
termination by Landlord during the Initial Term without cause), Tenant shall
maintain its principal place of business and operations in the State of Indiana
for a period of time at least equal to the length of time that Tenant leases
space within the Flagship Enterprise Center (the "Subsidized Term"). If, after
termination or expiration of this Lease, Tenant relocates its principal place of
business and operations outside of Madison County, Indiana prior to expiration
of the Subsidized Term, then Tenant shall pay to Landlord an amount equal to the
difference between (i) the fair market rent for leasing Tenant Space during
Tenant's tenancy at the Flagship Enterprise Center and (ii) the total amount of
rent paid by Tenant to Landlord during such tenancy. The "fair market rent"
shall be the stipulated fair market rental as set forth in Exhibit "B". The
exception to this clause shall occur with a change in the ownership of a
majority of a tenant's stock; if a majority interest is acquired by another
entity, and that entity requires the relocation of the company outside of
Madison County, Indiana, then this clause shall not apply to the tenant.
 
Section 3.04. Landlord's Payment of Utilities. Landlord shall pay all usage and
other monthly charges for all utility services rendered or furnished to or based
upon or in connection with the Leased Premises, including, but not limited to,
electricity, gas, water/sewage, or other utility or service. Provided, however,
should Tenant's use of the Leased Premises cause an unreasonable or unexpected
use of any utility or utility service, Landlord reserves the right, after
written notice to Tenant, to charge such excessive utility use and the charges
therefore to Tenant.
 
Section 3.05. Payment of Taxes on Real Estate and Personal Property. Landlord
covenants and agrees to assume and pay all real estate taxes, if any, incurred
and/or assessed against the real estate and improvements located on the Leased
Premises. Tenant covenants and agrees to assume and pay all personal property
taxes incurred and/or assessed against the personal property owned by Tenant
located on the Leased Premises.
 
Section 3.06. Past Due Payments. In the event any rental payment or other
payment owing from Tenant to Landlord pursuant to this Lease shall become
overdue for a period in excess of ten (10) days, a late charge in the amount of
five percent (5%) of such overdue payment shall be paid by Tenant to Landlord,
which late charge shall be payable upon demand. Said late charge shall be in
addition to and not in lieu of any other remedy Landlord may have and any fee,
charge, payment and advancements landlord may be entitled to hereunder or by
law. In the event any rental payment or other payment owing from Tenant to
Landlord pursuant to this Lease shall become overdue for a period in excess of
twenty-five (25) days, such unpaid amounts shall bear interest from the due date
thereof to the date of payment at the rate of one and one-half percent (1
1/2%) per month.


Page 4 of 20

--------------------------------------------------------------------------------


 
Section 3.07. Place of Payments. All payments required to be paid, and all
statements required to be rendered by Tenant to Landlord shall be delivered to
Landlord at its address set forth in Section 15.01 hereof or to such other
address as Landlord specifies to tenant in accordance with such Section.
 
Article IV.
Use and Occupancy.
 
Section 4.01. Use of Leased Premises. The Leased Premises in the office area
shall be used solely as office or laboratory research space. The Leased Premises
in the manufacturing area shall be used as manufacturing, research or lab space.
Landlord may relocate Tenant to comparable space within the Building at
Landlord's sole discretion. Tenant will have full access to and use of Tenant
Space, and the right to use and access all common areas within the Building on
an "as available" basis, subject to the Flagship Enterprise Center's Building
Rules and Regulations, as amended or modified from time to time, which are
incorporated by reference into this Lease. Tenant hereby acknowledges receipt of
the current Building Rules and Regulations. Landlord shall provide to Tenant
written notice of any amendments or modifications to the Building Rules and
Regulations, which shall be effective with respect to Tenant after such notice
has been given. Tenant will not have access to any other areas within the
Building, including but not limited to the space of other tenants and Landlord's
executive offices.
 
Section 4.02. Prohibition Against Waste and Unlawful Uses. Tenant shall not
commit or allow any waste or damage to be committed on any portion of the Leased
Premises. Tenant shall not occupy or use or permit any portion of the Leased
Premises to be occupied or used for any business or purpose which is unlawful,
disreputable or deemed to be hazardous, or permit anything to be done which
would in any way significantly increase the cost of insurance coverage on the
Leased Premises or its contents.
 
Section 4.03. Prohibition Against Use or Storage of Hazardous Materials. Tenant
shall not maintain, store or use any other hazardous materials upon the Leased
Premises without Landlord's written consent. Hazardous materials shall mean any
hazardous, toxic or radioactive substance, matter, material or waste which is or
becomes regulated by any federal, state or local law, ordinance, order, rule,
regulations, code or other governmental restriction or requirement and includes,
without limitation, asbestos, petroleum products and the terms hazardous
substance and hazardous waste as defined in CERCLA and RCRA, as each may be
amended. If any hazardous materials are necessary for the carrying on of
tenant's business operations, notice of existence of such materials must be
given to Landlord, and Tenant shall retain such licenses as may be required to
handle, transport and dispose of such materials in accordance with local, state
and federal rules, regulations and laws.
 
Section 4.04. Environmental Responsibility. Tenant must supply Landlord Material
Safety Data Sheets for all chemicals used by Tenant. Tenant must comply with the
OSHA and EPA requirements. Noise levels created by Tenant's machinery must not
exceed a limit of 85 decibels or such noise level required by the applicable
zoning ordinance, whichever is lower. Tenant shall defend and hold Landlord
harmless from all fines, penalties and costs relating to any violation or
noncompliance with such laws and regulations.


Page 5 of 20

--------------------------------------------------------------------------------


 
Section 4.05. Prohibition Against Excessive Floor Loads. Tenant shall not
overload the floors of the Tenant Space beyond their designed weight-bearing
capacity. Landlord reserves the right to direct the positioning of all heavy
equipment, furniture and fixtures that Tenant desires to place in the Tenant
Space so as to distribute weight properly. Landlord may require the removal of
any equipment, furniture or fixtures that exceeds appropriate weight limits for
the Tenant Space.
 
Section 4.06. Condition, Alterations and Additions. Tenant's acceptance of the
Leased Premises on the Commencement Date shall be as is, where is and without
warranty of any kind as to zoning, condition, fitness for Tenant's business
purpose or otherwise. Tenant assumes sole responsibility for examining the
Leased Premises prior to the Commencement Date to assure itself of the Leased
Premises' compliance with this Lease and Tenant's business purpose. Tenant shall
make no leasehold improvements, alterations or additions to any part of the
Leased Premises without the prior written consent of Landlord. All such
improvements, alterations and additions, excepting only unattached and movable
trade fixtures, shall be the sole property of Landlord.
 
Section 4.07. Signage.All signage, whether installed inside the structure on the
Leased Premises or on the exterior thereof, shall be subject to the written
approval of Landlord.
 
Article V. 
Maintenance and Repairs.
 
Section 5.01. Maintenance by Landlord. Landlord, at Landlord's expense, shall
keep the foundation, walls and other structural parts, including the roof, of
the building in reasonable order, condition and repair; provided, however,
Landlord shall not be responsible for making any repairs or replacements
occasioned by any act or negligence of Tenant, its employees, contractors,
agents, invitees, licensees or concessionaires. Landlord shall also keep,
maintain, replace and repair the Leased Premises and every part thereof in good
order, condition and repair, including, but not limited to, interior and
exterior electrical, mechanical and utility equipment and systems; fixtures; and
interior walls, floors and ceilings.
 
Section 5.02. Payment of Cleaning & Janitorial Service Expenses. Tenant shall
assume and pay ail expenses for routine/customary cleaning and janitorial
services to keep the Leased Premises in a clean and orderly condition. Should
Tenant fail in this responsibility, Landlord reserves the right, but shall not
be obligated, to cause the Leased Premises to be cleaned and charges therefore
would be assessed to Tenant. Landlord shall assume and pay all expenses for
routine/customary cleaning and janitorial services to keep the Common Areas
within the Building in a clean and orderly condition. Tenants are responsible
for picking up after themselves in the kitchen area.


Page 6 of 20

--------------------------------------------------------------------------------


 
Section 5.03. Landlord's Provision of Snow Removal and Lawn Care. As additional
consideration for Tenant's payment of Monthly Rental Payments, Landlord, during
the Initial Term and any Renewal Term, shall provide snow removal for Tenant's
parking and walkways and shall further provide lawn care and landscaping
services to the area surrounding the Leased Premises.
 
Section 5.04. Notice. Tenant shall give Landlord prompt written notice of the
need for any maintenance, replacement or repairs which Landlord is obligated to
make under foregoing Section 5.01 and of any material damage to the Leased
Premises or any part thereof.
 
Section 5.05. Access to Leased Premises. Landlord and its agents may retain a
pass key to the Leased Premises and shall have the right to enter the Leased
Premises at any and all times to service and inspect the Leased Premises. During
the period beginning sixty (60) days prior to the expiration of the Initial Term
or any Renewal Term (unless Landlord has already agreed to extend the Term of
this Lease), Landlord's staff may enter the Leased Premises to show the Leased
Premises to prospective tenants.
 
Article VI. 
Insurance and Indemnification.
 
Section 6.01. Public Liability Insurance: Tenant. Tenant, at Tenant's expense,
shall maintain in full force and effect throughout the Lease Term a policy of
general public liability insurance naming Landlord as an additional insured and
covering any and all claims for injuries to or death of persons and damage to
property occurring in or upon the Leased Premises, in an amount not less than
One Million Dollars ($1,000,000.00) for injury to or death of any one person;
Two Million Dollars ($2,000,000.00) for injury to or death of more than one
person in the same accident or occurrence; and Five Hundred Thousand Dollars
($500,000.00) for damaged property arising out of any one accident or
occurrence.
 
Section 6.02. Insurance on Tenant's Property. All of Tenant's fixtures,
equipment, merchandise or other personal property shall be kept at Tenant's sole
risk and expense, and Tenant, at Tenant's expense, shall maintain in full force
and effect throughout the Lease Term fire and extended coverage insurance on its
fixtures, equipment, merchandise and other personal property in or upon the
Leased Premises for its full insurable value on a replacement cost basis, if
obtainable, and if not obtainable, for the full amount of the estimated cash
value for such property.
 
Section 6.03. Insurance on Leased Premises. Landlord shall maintain in full
force and effect throughout the Lease Term broad form fire and extended coverage
insurance on the Leased Premises and Landlord's fixtures, equipment and personal
property, in, on or about the Leased Premises, for their full insurable value on
a replacement cost basis, if obtainable, and if not obtainable, for the full
amount of its actual cash value.


Page 7 of 20

--------------------------------------------------------------------------------


 
Section 6.04. Waiver of Subrogation. Each of the parties hereto hereby waivers
and releases any and all rights of recovery which it might have against the
other for any loss or damage, whether or not caused by any alleged negligence of
the other party, its agents, licensees or invitees, to the extent that such loss
or damage is or would be covered by any insurance required to be maintained
under this Lease. Each policy of insurance required under this Lease shall
contain an endorsement to such effect, so long as such endorsement is available.
Should either Landlord or Tenant be unable to procure such an endorsement, the
other party shall be relieved of carrying insurance with such an endorsement and
the foregoing provisions for waiver of right of recovery against the other
(right of subrogation) shall be of no further force or effect.
 
Section 6.05. Tenant's Indemnification. Unless caused or contributed to by the
gross negligence or willful misconduct of Landlord, its agents or employees,
Tenant assumes all risks and responsibilities for accidents, injuries or damages
to person or property and agrees to indemnify and hold Landlord harmless from
any and all claims, liabilities, losses, costs and expenses (including
attorneys' fees) arising from or in connection with its, use or control of the
Leased Premises and any improvements thereon during the Lease Term or Tenant's
breach of any term, covenant, condition or agreement to be observed by Tenant
under this Lease. Tenant shall be liable to Landlord for any damages caused by
gross negligence or willful misconduct to the Leased Premises and for gross
negligence or willful misconduct done by Tenant or any person coming on the
Leased Premises by the license or invitation of Tenant, express or implied
(except Landlord, its agents or employees).
 
Section 6.06. Tenant's Waiver of Claims. Landlord shall not be liable for, and
Tenant waives all claims against Landlord for, any injuries, damages (including,
but not limited to, consequential damages) or losses of or to person, property
or otherwise, sustained by Tenant and not covered by insurance, unless resulting
from Landlord's gross negligence or willful misconduct. All property of Tenant
kept or stored in, upon or about the Leased Premises shall be so kept or stored
at the sole risk of Tenant; and Tenant shall hold Landlord harmless from any
claims, costs or expenses, including attorneys' fees, arising out of damage
thereto, unless such claim arises out of grossly negligent or willful misconduct
on the part of Landlord, its agents and employees.
 
Section 6.07. Certificates of Insurance. For each type of insurance which
Landlord or Tenant are required to maintain under this Lease, each shall furnish
the other an endorsed copy of such insurance policy showing that each such type
of insurance is in full force and effect and not cancelable without thirty (30)
days prior written notice to the other party.


Page 8 of 20

--------------------------------------------------------------------------------


 
Article VII.
Eminent Domain.
 
Section 7.01. Legal Effect. If the whole or any part of the Leased Premises is
taken for public or quasi-public use by a governmental or other authority having
the power of eminent domain, or shall be conveyed to any such authority in lieu
of such taking, and if such taking or conveyance shall cause the remaining part
of the Leased Premises to be untenantable and inadequate for Tenant's Business,
then Landlord or Tenant may, at their option, terminate this Lease as of the
date Tenant is required to surrender possession of the Leased Premises by giving
the other party notice of such termination. If a part of the Leased Premises
shall be taken or conveyed, but the remaining part is tenantable and adequate
for Tenant's Business (as reasonably determined by Tenant, and with notice of
such determination given to Landlord within fifteen (15) days of any such
taking), then this Lease shall be terminated as to the part taken or conveyed as
of the date Tenant surrenders possession thereof; Landlord shall make such
repairs, alterations and improvements as may be necessary to render the part not
taken or conveyed tenantable; and the rent shall be reduced in proportion to the
part of the Leased Premises so taken or conveyed.
 
Section 7.02. Payment of Award. All compensation awarded for such taking or
conveyance shall be the sole property of Landlord, without any deduction
therefrom for any present or future estate of Tenant, and Tenant hereby assigns
to Landlord all its right, title and interest in and to any such award;
provided, however, Tenant shall have the right to recover from such taking
authority, but not from Landlord, such compensation as may be awarded to Tenant
on account of moving and relocation expenses and depreciation to and removal of
Tenant's property.
 
Article VIII.
Destruction and Damage.
 
Section 8.01. Damage by Casualty. In the event of a fire or other casualty in
the Leased Premises, Tenant shall give prompt notice thereof to Landlord. If the
Leased Premises shall be partially destroyed by fire or other casualty so as to
render the Leased Premises partially or wholly untenantable, the Rent shall be
abated on the basis of leasable square footage remaining and occupied
thereafter, until such time as the Leased Premises are made fully fit for use by
Tenant; provided, however, that if gross negligence or willful misconduct of
Tenant, or its agents, employees or invitees shall have contributed to the cause
of such fire or other casualty, the Rental shall not be abated during the period
of restoration of the Leased Premises.
 
Section 8.02. Restoration; Partial or Total Destruction of Building. In the
event the Building shall be partially or totally destroyed by fire or other
casualty, the same shall be repaired as soon as is reasonably possible, at the
expense of Landlord, unless Landlord shall elect to terminate this Lease as
hereinafter provided. If damage to the Leased Premises is to such extent that
the cost of restoration, as estimated by Landlord will exceed fifty percent
(50%) of the replacement value of the Leased Premises (including the building
standard improvements) or thirty percent (30%) of the replacement value of the
Building (exclusive of the foundation) in its condition just prior to the
occurrence of the damage, Landlord may, no later than the sixtieth (60th) day
following such damage, give Tenant notice that it elects to terminate this
Lease. if such notice shall be given:


Page 9 of 20

--------------------------------------------------------------------------------


 
 
(a)
 
This Lease shall terminate on the twentieth (20th ) day following the giving of
said notice;
 
(b)
 
Tenant shall surrender possession of the Leased Premises on or before such
termination date; and
 
(c)
 
The rental provided hereunder shall be apportioned as of the date of such
termination and any Rental paid for any period beyond said date shall be
refunded to Tenant.

 
Unless Landlord so elects to terminate this Lease, Landlord shall proceed with
the restoration of the Leased Premises and/or the Building as soon as reasonably
possible. If the damage to the Building as the result of any casualty is such
that the Leased Premises cannot be used by Tenant for Tenant's Business for a
period of three (3) or more months, as estimated by Landlord, either Landlord or
Tenant may cancel and terminate this Lease by giving notice of such termination
to the other party within thirty (30) days after the date of such casualty. In
such event of termination, all Rental shall be apportioned as of the date of
such termination and any Rental paid for any period beyond said date shall be
refunded to Tenant. In no event, however, shall Tenant have the right to cancel
or terminate this Lease if the gross misconduct or willful neglect of Tenant, or
its agents, employees or invitees shall have contributed to the cause of such
casualty.
 
Article IX.
Events of Default and Remedies.
 
Section 9.01. Events of Default. The occurrence of any one (1) or more of the
following events shall be deemed to be an "Event of Default":
 
(a)
 
The failure of Tenant to pay any installment of rent within thirty (30) days
after its due date;
 
(b)
 
The failure of Tenant to perform any other of its covenants under this Lease or
to comply with the Building Rules and Regulations within thirty (30) days after
written notice or demand therefore is served upon Tenant by Landlord;
 
(c)
 
The making by Tenants of an assignment for the benefit of creditors;

 
Page 10 of 20

--------------------------------------------------------------------------------


 
 
(d)
 
The levying of a writ of execution or attachment on or against the Leased
Premises or Tenant's interest therein as the property of Tenant, and the same
not being released or discharged within sixty (60) days thereafter;
 
(e)
 
The institution of proceedings in a court of competent jurisdiction for the
reorganization, liquidation, voluntary or involuntary dissolution of Tenant, or
for its adjudication as a bankrupt or insolvent, or for the appointment of a
receiver of the property of Tenant, and said proceedings are not dismissed
within sixty (60) days after the institution of said proceedings; or
 
(f)
 
A mechanic's lien or similar lien upon the Leased Premises or the building is
asserted of record in connection with work allegedly done in or about the Leased
Premises at the request or instance of Tenant, and the same is not removed by
Tenant, or adequate security for the satisfaction thereof deposited with
Landlord, within forty-five (45) days from the date any such lien was filed in
the office of the Recorder of Madison County, Indiana.

 
Section 9.02 Remedies. Upon the occurrence of an Event of Default, Landlord
shall have the option to:
 
(a)
 
Re-enter the Leased Premises with or without process of law, using such means as
may be necessary to remove all persons and property therefrom; and/or
 
(b)
 
Exercise any other right or remedy available to Landlord at law or in equity in
addition to or as an alternative to any of the other rights and remedies of
Landlord herein specified upon the occasion of any such Event of Default.

 
In the event that subsequent to an Event of Default, Landlord should reset the
Leased Premises or a portion thereof during the balance of the Term of this
Lease, the proceeds of such reletting, after deduction of all reasonable costs
incurred by Landlord in connection with repossession and reletting of the Leased
Premises (including without limitation, all legal fees, leasing commissions,
remodeling costs and similar expenses) shall be applied to satisfaction of
Tenant's obligations hereunder. Landlord shall have the right to file suit to
recover any sums which have fallen due under this Lease from time to time on one
(1) or more occasions without being obligated to wait until the expiration of
the Term of this Lease. Alternatively, in the event Landlord should elect to
terminate this Lease, Landlord shall be entitled to recover forthwith as damages
from Tenant a sum of money equal to: (i) the cost of recovering possession of
the Leased Premises, (ii) the unpaid Rent owed at the time of such termination;
(iii) the balance of the Rent for the remainder of the term; and (iv) any other
sum of money or damages owed by Tenant to Landlord, less the fair market rental
value of the Leased Premises for the remainder of the term of this Lease.


Page 11 of 20

--------------------------------------------------------------------------------




 
Article X.
Subordination.
 
Section 10.01. Subordination. Upon request by Landlord, this Lease shall become
subordinate to the lien of a mortgage given by Landlord, if such mortgage
provides that Tenant's rights under this Lease and possession of the Leased
Premises shall not be disturbed as long as it performs its duties hereunder.
Tenant shall enter into any confirming subordination and non-disturbance
agreement such mortgagee may reasonably require.
 
Article Xl.
Assignment and Subletting.
 
Section 11.01. Assignment and Subletting. Tenant shall not assign or encumber
this Lease or any interest herein, or sublet the Leased Premises or any part
thereof, or permit the use of the Leased Premises or any part thereof by any
party other than Tenant, without the prior written consent of Landlord.
 
Article XII.
Covenant of Quiet Enjoyment.
 
Section 12.01. Covenant of Quiet Enjoyment. Landlord covenants and warrants that
it has all necessary right, title and interest in the Leased Premises to enter
into this Lease and grant tenant the rights herein. Landlord agrees that if
Tenant performs all the covenants and agreements herein provided to be performed
by Tenant, Tenant shall, at all times during the Lease Term, have the peaceable
and quiet enjoyment of possession of the Leased Premises without any manner of
hindrance from Landlord or any persons claiming under Landlord subject to the
terms of any mortgage to which this Lease is subordinate or subordinated to.
 
Article XIII.
Termination of Lease and Surrender of Leased Premises.
 
Section 13.01. Termination. This Lease shall Terminate upon any one (1) of the
following occurrences:
 
(a)
 
 
Upon expiration of ten (10) days following written notice by Landlord to Tenant,
if Tenant continues to be in default in the performance of obligations of this
Lease required to be performed by Tenant;

 
Page 12 of 20

--------------------------------------------------------------------------------


 
 
(b)
 
Upon expiration of the Initial Term or any Renewal Term where no extension of
the Initial Term or Renewal Term has been negotiated;
 
(c)
 
Upon expiration of thirty (30) days following written notice by one party to the
other during any holdover period;
 
(d)
 
-Upon expiration of thirty (30) days following written demand by Landlord to
Tenant, if Tenant continues to be more than Five Hundred Dollars ($500.00) in
arrears in the payment of monies due and owing Landlord's list of recommended
Preferred Providers as listed in the Flagship Enterprise Center Building Rules
and Regulations as amended from time to time, for services rendered to Tenant.
 
(e)
 
Upon expiration of thirty (30) days following written notice of Landlord's Board
of Director's written findings that Tenant, despite written notice and provision
of a ninety (90) day period to cure, continues by its conduct to:

 
 
(i.)
 
depart in a material and significant manner from its business intentions, as
originally submitted to Landlord at commencement of the Initial Term;
 
(ii.)
 
fail to exercise due diligence in the execution of its business plan and/or
pursuit of its business objectives;
 
(iii.)
 
be absent from the Building for protracted periods without appropriate excuse or
justification;
 
(iv.)
 
violate the terms and provisions of the Articles of Incorporation of the
Flagship Enterprise Center, Inc.

 
Section 13.02. Surrender. At the termination or expiration of this Lease, Tenant
shall deliver the Tenant Space in good order and repair, ordinary wear and tear
excepted. Tenant shall not be required to surrender any of Tenant's trade
fixtures, equipment or personal property, unless permanently affixed to the
Tenant Space, provided that any trade fixtures, equipment or personal property
of Tenant not removed within forty-eight (48) hours following the termination or
expiration of this Lease shall be deemed abandoned and shall become the sole and
exclusive property of the Landlord. Tenant shall repair any damage to the Tenant
Space caused by removal of any trade fixtures, equipment, or personal property
of Tenant. In no event will Tenant have the right to hold over past the
termination of this Lease. Tenant acknowledges that time is of the essence and
that it is of critical importance for Landlord to have possession of the Tenant
Space upon the termination or expiration of this Lease. In the event Tenant does
not vacate the Tenant Space as required in this Lease, Landlord shall be
entitled to any and all remedies at law or in equity, including, without
limitation, the right to change locks on the building, remove all trade
fixtures, equipment or personal property from the Tenant Space and/or to
demolish all improvements in the Tenant Space, all which shall be without any
liability or claim against Landlord, which are hereby waived by Tenant.


Page 13 of 20

--------------------------------------------------------------------------------




 
Article XIV.
Enforcement Expenses.
 
Section 14.01. Enforcement Expenses. In the event that either party hereto shall
be successful in enforcing against the other any remedy, legal or equitable, for
a breach of any of the provisions of this lease, there shall be included in the
judgment or any decree the reasonable expenses and attorney fees of the
successful party against the unsuccessful party.
 
Article XV.
Notices.
 
Section 15.01, Notices. All notices and demands which may or are required to be
given by either party to the other hereunder shall be in writing and shall be
deemed to have been fully given two (2) days after being deposited with the
United States Postal Service, or its successor, as certified or registered mail,
postage prepaid, and addressed as follows:



   
To Tenant:
Altairnano Technologies, Inc.
 
204 Edison Way
 
Reno, NV 89502
   
 
Attention: Chief Financial Office
       
To Landlord:
Flagship Enterprise Center, Inc.
 
2701 Enterprise Drive, Suite 100
 
Anderson, Indiana 46013
 
Attention: Executive Director

 
or to such other address as either party may designate from time to time for
itself by notice similarly given, Any notice to be given may also be given by
personal delivery of the written notice to the person in charge of the business
operations at the Leased Premises at the time of such notice, and shall be
deemed effective as of the date such personal delivery is made.


Page 14 of 20

--------------------------------------------------------------------------------


 
Article XVI.
Compliance With Economic Development Administration ("EDA"1
Civil Rights and Nonrelocation Regulations.
 
Section 16.01. Compliance. Inasmuch as Landlord has received benefits and grants
from EDA, Tenant agrees that it shall comply with EDA civil rights requirements,
which, in general, prohibit unlawful discrimination practices in the work place.
Also, Tenant agrees that it shall comply with EDA nonrelocation regulations,
which, in general, prohibit use of EDA financial assistance to assist employers
from transferring jobs from one commuting area to another.
 
Section 16.02. Execution of Certifications. Tenant agrees to execute written
certifications exhibiting compliance with the matters set forth in Section
16.01. More specifically, Tenant agrees to timely execute the Assurances of
Compliance with Civil Rights and Other Legal Requirements, being Exhibit "C"
attached hereto. Additionally, Tenant agrees to timely execute Employer's
Nonrelocation Certificate, being Exhibit "C" attached hereto.
 
Article XVII.
General Provisions.
 
Section 17.01. Relationship of the Parties. Nothing herein contained shall be
deemed or construed by the parties hereto, nor by any third party, as creating a
relationship of principal and agent, partnership or joint venture between the
parties hereof, it being understood and agreed that nothing herein, no any acts
of the parties hereto, shall be deemed to create any relationship between the
parties hereto other than the relationship of Landlord and Tenant.
 
Section 17.02. Provision for Non-Waiver. No delay or omission of the right to
exercise any power by either party shall impair any such right or power, or
shall be construed as a waiver of any default or as an acquiescence thereon. One
or more waivers of any covenant, term or condition of this Lease by either party
shall not be construed by the other party as a waiver of subsequent breach of
the same covenant, term or condition. Consent or approval by either party to or
of any act by the other party of a nature requiring consent or approval shall
not be deemed to waive or render unnecessary consent to or approval of any
subsequent similar act.
 
Section 17.03. Recording Memorandum of Lease. Either party hereto, upon written
request of the other, shall join in the execution of a Memorandum of Lease in
proper form for recording or filing in the office of the Recorder of Madison
County, Indiana, which Memorandum shall set forth the existence of terms of this
Lease, with subordination of the leasehold interest to any mortgage by the
Landlord and such other terms as the parties may mutually agree upon.


Page 15 of 20

--------------------------------------------------------------------------------


 
Section 17.04. Law of Indiana Governs. The laws of the State of Indiana shall
govern the validity, performance and enforcement of this Lease. The invalidity
or unenforceability of any provision of this Lease shall not affect or impair
any other provision.
 
Section 17.05. Complete Agreement. The headings of the several articles of
sections contained herein are for convenience only and do not define, limit or
construe the contents of such articles and sections. All negotiations,
considerations, representations and understandings between the parties are
incorporated herein and may be modified or altered only by memorandum in writing
signed by the parties hereto.
 
Section 17.06. Agreement Binding on Successor and Assigns. The covenants,
agreements and obligations herein contained shall extend to, bind and inure to
the benefit not only of the parties hereto, but their respective personal
representatives, heirs, successors and assigns.
 
Section 17.07. Tenant's Compliance with Rules and Regulations. Tenant agrees to
conduct its business and operations so as to comply with the Rules and
Regulations adopted by the Landlord.
 
IN WITNESS WHEREOF, the said parties have hereunto set their hands and seals
this 1st, day of August, 2006.


Altairnano Technologies, Inc.
 
Flagship Enterprise Center
LESSEE
 
LESSOR
     
BY:[lease_lab1-sig.jpg]
 
By:[patterson_sig.jpg]
Chief Financial Officer
 
Arthur L. Patterson, Executive Director

 
 
Page 16 of 20

--------------------------------------------------------------------------------


 


EXHIBIT "A"


FIRST FLOOR DIAGRAM - Suite 113


Page 17 of 20

--------------------------------------------------------------------------------


 
[lease113_page18.jpg]


Page 18 of 20

--------------------------------------------------------------------------------




 
 
RENT SCHEDULE
 
Subsidized Rent  / 20% Subsidy

 
 
1st 12
 
2nd 12
 
3rd 12
 
4th 12
 
5th 12
 
months
 
months
months
months
months
   Stipulated Fair
Market Rent*
$21.00
$22.00
$23.00
$24.00
$25.00
           
20% Rent Subsidy*
$ 4.20
$ 4.40
$ 4.60
N/A
N/A
           
Monthly Rent*
$ 16.80
$ 17.60
$ 18.40
$24.00
$25.00

 
*Rent expressed in annual rental per square foot of Leased Space
 
Rent Calculation
 
During the first 12 months of this Lease, Tenant shall pay to Landlord, with
respect to each calendar year or fractional calendar year, as the case may be,
total rental payments in the monthly sum of Seven Hundred Seventy Dollars ($
770.00), being the sum of: (a) Subsidized Rent of Six Hundred Sixteen Dollars ($
616.00) [being the product of $ 16.80, the subsidized annual rent per square
foot, and 440 square feet, the area of the Leased Premises, divided by 12
months]; and (b) common area monthly rent of One Hundred Fifty Four Dollars ($
154.00), representing a surcharge of twenty-five percent (25%) of the basic
monthly rent to cover the Landlord's cost of maintaining and improving the
common areas within the building.
 
During subsequent 12 Month periods of this Lease, by similar calculation, Tenant
shall pay to Landlord, with respect to each calendar year or fractional calendar
year, as the case may be, total rental payments as follows:
 
2nd 12 Months:
 
$ 807.00 / Month
 
3rd 12 Months:
 
$ 843.00 / Month
 
4th 12 Months
 
$ 1,100.00 / Month
 
5th 12 Months
 
$ 1,146.00 / Month

 
Page 19 of 20

--------------------------------------------------------------------------------


 
EXHIBIT "C"
EDA FORMS
 
 
(ALREADY ON FILE WITH FEC)
 
 
 
 
 
 
Page 20 of 20

--------------------------------------------------------------------------------